Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/25/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Antoinette Giugliano (#42,582) on 3/01/2021.
The application has been amended as follows:
Claim 16 line 1: "The method of Claim 16" has been changed to -- The method of Claim 15 --.
Claim 17 line 1: "The method of claim 17" has been changed to -- The method of claim 16 --.
Claim 17 line 4: "the locked position," the comma at the end has been changed to a period at the end.

ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

A method for using an ejectable headlight device for replacement of a first lightbulb from the front of a vehicle, wherein the first lightbulb has one or more first lightbulb pins with respect to claim 15 or a method for inserting a lightbulb that has one or more lightbulb pins into an ejectable headlight device for replacement of the lightbulb from the front of a vehicle with respect to claim 18; the device comprises a) one or more ejectors; b) a base that houses the one or more ejectors, having one or more guides for receiving the one or more first lightbulb pins; c) a release arm, at the base, that engages the one or more first lightbulb pins; d) a pivot point, at the base; wherein when the release arm is engaged, the release arm pivots about the pivot point; and  e) a pull attached to the release arm, wherein the pull engages the release arm; and the method comprises the steps of: engaging the pull, wherein the pull engages the release arm which allows the release arm to pivot about the pivot point and disengage the first lightbulb pin, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/ZHENG SONG/Primary Examiner, Art Unit 2875